                                                                                            FILED
                                                                                   2018 Dec-13 PM 04:37
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        WESTERN DIVISION

 HELENE MICHEL,            )
                           )
       Plaintiff,          )
                           )
 v.                        )                     7:16-cv-00863-RDP-HNJ
                           )
 FEDERAL BUREAU OF PRISONS )
 FCI, et al.,              )
                           )
       Defendants.         )

                           MEMORANDUM OPINION
      The Magistrate Judge filed a report on November 20, 2018, recommending

the defendants’ motion for summary judgment be granted and this action be

dismissed with prejudice. (Doc. 74). Although the Magistrate Judge advised the

parties of their right to file specific written objections within fourteen (14) days, no

objections have been received by the court and the time to file objections has expired.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the Magistrate Judge’s report

is hereby ADOPTED and the recommendation is ACCEPTED.                       The court

EXPRESSLY FINDS that there are no genuine issues of material fact and the

defendants are entitled to judgment as a matter of law. Accordingly, the defendants’

motion for summary judgment (doc. 57), is due to be granted and this action is due
to be dismissed with prejudice. Plaintiff’s Motion for Summary Judgment (doc. 68)

is due to be DENIED.

      A Final Judgment will be entered.

      DONE and ORDERED this December 13, 2018.



                                     _________________________________
                                     R. DAVID PROCTOR
                                     UNITED STATES DISTRICT JUDGE




                                          2
